Exhibit 99.1 MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) REPORT & FINANCIAL STATEMENTS March 31, 2007 and December 31, 2006 (Stated in US Dollars) -1- MODERN CITY ENTERTAINMENT, LLC (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS INDEPENDENT AUDITOR’S REPORT 3 FINANCIAL STATEMENTS Balance Sheet 4 Statement of Operations 5 Statement of Changes in Members’ Equity 6 Statement of Cash Flows 7 Notes to Financial Statements 8 -2- Kramer Weisman and Associates, LLP Certified Public Accountants 12515 Orange Drive, Suite 814 Davie, Florida33330 Independent Auditor’s Report To The Members of Modern City Entertainment, LLC Fort Lauderdale, Florida We have audited the accompanying balance sheets of Modern City Entertainment, a Florida limited liability corporation as of March 31, 2007 and December 31, 2006 and the related statements of operations, members’ equity and cash flows for the period from May 9, 2006 (Inception) to March 31, 2007.These financial statements are the responsibility of the company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Modern City Entertainment LLC, as of March 31, 2007 and the results of its operations for the period from May 9, 2006 (Inception) to March 31, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/Kramer Weisman and Associates, LLP Certified Public Accountants June 12, 2007 Davie, Florida -3- MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) BALANCE SHEETS December 31, 2006 and March 31, 2007 (Stated in US Dollars) March 31 December 31 2007 2006 ASSETS Current Cash $ 213,477 $ 325,005 Equipment– Note 3 1,691 - Screenplay rights – Note 4 30,000 - Deferred compensation costs – Note 5 486,112 - $ 731,280 $ 325,005 LIABILITIES Current Accounts payable and accrued liabilities $ 48,000 $ 34,500 Credit card payable 7,500 5,719 55,500 40,219 MEMBERS’ EQUITY Members’ equity, including deficit accumulated during the development period 675,780 284,786 $ 731,280 $ 325,005 The accompanying notes are an integral part of these financial statements. -4- MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) STATEMENTS OF OPERATIONS for the three months ended March 31, 2007 and for the period May 9, 2006 (Date of Inception) to December 31, 2006 and for the period May 9, 2006 (Date of Inception) to March 31, 2007 (Stated in US Dollars) Period from Period from Three months May 9, 2006 May 9, 2006 Ended (Inception) to (Inception) to March 31 December 31 March 31 2007 2006 2007 Expenses Amortization of deferred compensation cost $ 13,888 $ - $ 13,888 Payroll expenses 29,258 93,107 122,365 Professional fees 37,401 44,004 81,405 Website 3,050 9,336 12,386 Services and fees expense 180 6,133 6,313 Travel, meals and entertainment - 6,587 6,587 Printing and reproduction 77 1,713 1,790 Telephone - 1,500 1,500 Rent - 1,500 1,500 Other expenses 342 2,149 2,491 Loss before other items (84,196 ) (166,029 ) (250,225 ) Other items: Interest income 190 815 1,005 Net loss for the period $ (84,006 ) $ (165,214 ) $ (249,220 ) The accompanying notes are an integral part of these financial statements -5- MODERN CITY ENTERTAINMENT LLC (A Development Stage Company) STATEMENTS OF CASH FLOWS for the three months ended March 31, 2007 and for the period May 9, 2006 (Date of Inception) to December 31, 2006 and for the period May 9, 2006 (Date of Inception) to March 31, 2007 (Stated in US Dollars) Period from Period from Three Months May 9, 2006 May 9, 2006 Ended (Inception) to (Inception) to March 31, December 31, March 31 2007 2006 2007 Cash flows used in Operating Activities Net loss for the period $ (84,006 ) $ (165,214 ) $ (249,220 ) Add items not involving cash: Amortization ofdeferred compensation cost 13,888 13,888 Changes in non-cash working capital items related to operations: Credit card payable 1,781 5,719 7,500 Accounts payables and accrued liabilities 13,500 34,500 48,000 Net cash (used in) operating activities (54,837 ) (124,995 ) (179,832 ) Cash Flows used in Investing Activity Purchase of property and equipment (1,691 ) - (1,691 ) Investment in screenplay rights (30,000 ) - (30,000 ) Investment in Azul Studios Int’l Inc. Note 6 (25,000 ) - (25,000 ) Net cash (used in) investing activities (56,691 ) - (56,691 ) Cash Flows provided by Financing Activities Contributions by members - 450,000 450,000 Net cash provided by financing activities - 450,000 450,000 Increase (decrease) in cash during the period (111,528 ) 325,005 213,477 Cash, beginning of the period 325,005 - - Cash, end of the period $ 213,477 $ 325,005 $ 213,477 The accompanying notes are an integral part of these financial statements. -6- MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) STATEMENTS OF MEMBERS’ EQUITY For the period May 9, 2006 (Inception) to March 31, 2007 (Stated in US Dollars) Contributions May 9 (Inception) to December 31, 2006 Net (Loss) for the period May 9, 2006 (Inception) to December 31, 2006 Balance December 31, 2006 Contributions February 24, 2007 (See * below) Three months ended March 31, 2007 Balance March 31, 2007 Class “A” Membership Units Proceeds Units Proceeds Units Net (Loss) Distribution Azul Stock Members Equity Units William Erfurth $ - 200,000 $ (17,391 ) $ (17,391 ) $ 150,000 3,000,000 $ (22,590 ) $ (4,000 ) $ 106,019 3,200,000 Billie Grief $ - 200,000 $ (17,391 ) $ (17,391 ) $ (1,412 ) (250 ) $ (19,053 ) 200,000 Scott Rosenfelt $ - 200,000 $ (17,391 ) $ (17,391 ) $ (1,412 ) (250 ) $ (19,053 ) 200,000 Ron Stone $ - 200,000 $ (17,391 ) $ (17,391 ) $ 100,000 2,000,000 $ (15,531 ) (2,750 ) $ 64,328 2,200,000 Christian Ramirez $ - 200,000 $ (17,391 ) $ (17,391 ) $ 100,000 2,000,000 $ (15,531 ) (2,750 ) $ 64,328 2,200,000 David Hold $ - - $ $ 50,000 1,000,000 $ (7,059 ) (1,250 ) $ 41,691 1,000,000 Mark Geoghegan $ - - $ $ 50,000 1,000,000 $ (7,059 ) (1,250 ) $ 41,691 1,000,000 Joe Grecco $ - - $ $ 50,000 1,000,000 $ (7,059 ) (1,250 ) $ 41,691 1,000,000 Class “B” Membership Units M & R Kesselman $ 150,000 300,000 $ (26,087 ) $ 123,913 - - $ (2,118 ) (3,750 ) $ 118,045 300,000 Frank Pierce $ 125,000 250,000 $ (21,739 ) $ 103,261 - - $ (1,765 ) (3,125 ) $ 98,371 250,000 William Lindsay $ 100,000 200,000 $ (17,391 ) $ 82,609 - - $ (1,411 ) (2,500 ) $ 78,697 200,000 Joe Sollecito $ 50,000 100,000 $ (8,695 ) $ 41,305 - - $ (706 ) (1,250 ) $ 39,349 100,000 William Erfurth $ 25,000 50,000 $ (4,347 ) $ 20,653 - - $ (353 ) (625 ) $ 19,675 50,000 Total $ 450,000 1,900,000 $ (165,214 ) $ 284,786 $ 500,000 10,000,000 $ (84,006 ) $ (25,000 ) $ 675,780 11,900,000 *Contributions comprised of units issued for future services, which vest over a period of three (3) years from the date of issue. (Note 5) -7- Note 1Nature of Operations Modern City Entertainment LLC, a Development Stage Company (“ the Company”) was organized under the laws of the State of Florida on May 9, 2006.The Company was organized for the purpose of developing, packaging and producing film, primarily in South Florida. The Company currently has the rights to six screenplays and is in the process of securing financing for the development of its first production. The initial screenplay being developed is a movie called “Padre Pio The Signs of Heaven” which is a real life journey through the life, beliefs and miraculous events in the life of Padre Pio, a screenplay for which the Company acquired the exclusive rights in January 2007. Note 2Summary of Significant Accounting Policies Basis of Presentation The accompanying financial statements are prepared in conformity with U. S. generally accepted accounting standards.The Company recognizes income and expenses based on the accrual method of accounting. Income Taxes The Company, with the consent of its members, has elected under the Internal Revenue Code to be a limited liability corporation. The members of a limited liability corporation are taxed on their proportionate share of the Company’s taxable income.Therefore, no provision or liability for federal income taxes has been included in the financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions.These assumptions, if not realized, could affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Concentration of Credit Risk The Company maintains its cash balances in one financial institution located in Tampa, Florida.The balances are insured by the Federal Deposit Insurance Corporation up to $100,000.At March 31, 2007, the Company’s uninsured cash balances total approximately $114,000. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term highly liquid notes and certificates of deposits with original maturities of three months or less to be cash equivalents. -8- Note 2Summary of Significant Accounting Policies - Continued Recent Pronouncements In June 2006, FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 190” (“FIN No. 48”).FIN No. 48 clarifies the accounting for uncertainty in income taxes by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, and disclosure.FIN No. 48 is effective for fiscal years beginning after December 15, 2006.We are in the process of evaluating the impact of FIN no. 48 on our financial condition and results of operations. In September 2006, FASB issued FASB Statement No. 157 “Fair Value Measurements” (“FAS 157”).This new standard provides guidance for using fair value to measure assets and liabilities.Under FAS 157, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts.In this standard, the FASB clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability.In support of this principle, FAS 157 establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, for example, the reporting entity’s own data.Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy.The provisions of FAS 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company has not yet determined the impact that the adoption of FAS 157 will have on its consolidated financial position, results of operations or cash flows. Advertising Costs The Company did not incur any advertising costs during the period from June 9, 2006 (inception) to March 31, 2007. Note 3Equipment 2007 Accumulated Cost Amortization Net Office equipment 1,691 - 1,691 $ 1,691 $ - $ 1,691 -9- Note 4Screenplay rights On January 8, 2007 the Company acquired all right title and interest to the screenplay, “Padre Pio, The Signs of Heaven for proceeds of $30,000 USD.The Company has commenced the development of that screenplay and it carries the rights at cost. Note 5Deferred Compensation On February 23, 2007, the Company issued 10,000,000 Class “A” units to certain officers and consultants of the Company.The units were valued at $0.05 per unit or $500,000 in aggregate and vest evenly over a period of three (3) years.During the three months ended March 31, 2007 the Company amortized $13,888 of the deferred compensation, resulting in a net deferred balance of $486,112.The units were converted to common stock of Azul Studios International Inc. on April 27, 2007 see subsequent events note 6. Note 6Investment in Azul Studios International Inc. On February 28, 2007 the Company acquired 100,000 common shares of the capital stock of Azul Studios International Inc. for proceeds of $25,000. The shares were in turn distributed to Unit holders pro-rata as provided in the Companies statement of members equity. Note 7Subsequent events On April 27, 2007, Modern City Entertainment, LLC unit holders and a shareholder of Azul Studios International, Inc. entered into an agreement whereby the shareholder of Azul Studios International Inc. tendered 19,071,546 of the common shares held in the Company to be held in trust for the unit holders of Modern City Entertainment LLC in exchange for the transfer of 99% of the issued and outstanding units of Modern City Entertainment LLC to Azul Studios International Inc.This transaction will be accounted for as a reverse acquisition.Azul Studios International Inc. simultaneously changed its name to Modern City Entertainment Inc. Note 8Employee Benefit plan TheCompany does not have a deferred profit-sharing or retirementplan.Thecompany does not maintain an incentive compensation plan. Note 9Contingencies and Commitments The Company is not aware of any legal proceedings against it at March 31, 2007. No contingencies have been provided in the financial statements. Employment Contracts The Company has employment agreements with certain executive officers. These agreements may obligate the Company to a severance amount equal to one year’s compensation should an executive leave the Company under certain terms of the agreement. -10-
